The above-captioned matter is transferred to the Court of Appeal, First Appellate District, Division Two with directions to vacate its decision and to reconsider the cause in light of the decision in In re Butler (2018) 4 Cal.5th 728, 230 Cal.Rptr.3d 736, 413 P.3d 1178. ( Cal. Rules of Court, Rule 8.528(d).) The Reporter of Decisions is directed not to publish in the Official Appellate Reports the opinion in the above-entitled appeal filed on July 26, 2017, which appears at **21413 Cal.App.5th 795, 221 Cal.Rptr.3d 154. ( Cal. Const., art. VI, section 14 ; Cal. Rules of Court, rule 8.1125(c)(1).) The stay previously issued by this court is dissolved.